Citation Nr: 0122597	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-06 138	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for a 
right knee disability.

2.  Entitlement to an increase in a 10 percent rating for a 
left knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


FINDINGS OF FACT

1.  The veteran served on active duty from July 1944 to July 
1948.

2.  He appealed to the Board of Veterans' Appeals (Board) 
from a March 1999 RO decision which denied increased ratings 
for right and left knee disabilities.

3.  In August 2001, prior to a decision on the appeal, the 
Board was notified that the veteran died on May [redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claims.  38 
U.S.C.A. §§ 7104, 7108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1302 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed for increased ratings for right and left 
knee disorders.  

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. 106-475, 114 Stat. 2096 (2000), and a companion 
regulation, redefine the VA's obligations with respect to 
notice and duty to assist a claimant.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  However, those provisions are inapplicable to the 
present case as, unfortunately, the veteran died during the 
pendency of the appeal.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. §§ 7104(a), 7108; 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106.


ORDER

The appeal is dismissed.




		
L.W. TOBIN
Member, Board of Veterans' Appeals

 


